Citation Nr: 0209877	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  95-09 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral iritis.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for a deviated nasal 
septum.

(The issues of entitlement to increased ratings for status 
post distal resection of the left shoulder with acromioplasty 
for impingement syndrome and bursitis, and status post 
navicular fracture of the right foot with multiple surgical 
procedures for repair with degenerative changes will be the 
subject of a later decision.) 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from August 1979 
to February 1994.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
dated in August 1994, from the Department of Veterans Affairs 
(VA) Regional Office in Columbia, South Carolina (RO).

The Board is undertaking additional development on the issues 
of entitlement to increased ratings for status post distal 
resection of the left shoulder with acromioplasty for 
impingement syndrome and bursitis, and status post navicular 
fracture of the right foot with multiple surgical procedures 
for repair with degenerative changes, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing these 
issues.  


FINDINGS OF FACT

1.  Current medical evidence of bilateral iritis is not of 
record.

2.  The service medical records are negative for evidence of 
a deviated septum, and there is no competent evidence of 
record that the current finding of a deviated septum is 
related to military service.

3.  The service medical records are negative for evidence of 
sinusitis, and there is no competent evidence of record that 
the post service findings of sinusitis are related to 
military service.

4.  The medical evidence of record does not show left ear 
hearing loss for VA purposes.

5.  Sensorineural hearing loss of the right ear was not shown 
to be to a compensable degree within the one year subsequent 
to service discharge.

6.  Tinnitus was shown to be to a compensable degree within 
one year of service discharge.


CONCLUSIONS OF LAW

1.  Bilateral iritis was not incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2001).

2.  A deviated nasal septum was not incurred in or aggravated 
by active military duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

3.  Sinusitis was not incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

4.  Bilateral hearing loss was not incurred in or aggravated 
by active military duty, and it may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 4.85, Diagnostic Code 6100 (2001).

5.  Tinnitus is presumed to have been incurred during the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  Following the 
RO's determinations of the veteran's claims, VA issued 
regulations implementing the Veterans Claims Assistance Act.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The veteran has been provided with VA examinations in 
connection with the issues on appeal.  The record reflects 
that the veteran has been informed of the requirements for 
establishing these issues.  The veteran has submitted 
pertinent evidence in support of these claims.  

The Board finds that the statement and supplemental 
statements of the case provided the veteran with adequate 
notice of what the law requires to award entitlement to 
service connection for bilateral iritis, a deviated nasal 
septum, sinusitis, bilateral hearing loss, and tinnitus.  The 
veteran further was provided adequate notice that VA would 
help him secure evidence in support of these claims if he 
identified that evidence.  Additionally, he was provided 
notice of, and he reported for, VA examinations.  The 
statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examinations, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
veteran.  

Finally, these documents provided notice why the RO concluded 
that this evidence was insufficient to award service 
connection, as well as notice that the veteran could still 
submit supporting evidence.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claims, 
notice of what he could do to help his claims, and notice of 
how his claims were still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of sensorineural hearing loss and tinnitus, service 
connection may be granted if such diseases are manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Bilateral Iritis

The service medical records indicate complaints of 
photophobia with diagnoses of bilateral iritis in 1987.  It 
was noted in September 1988, that decreased visual acuity was 
probably secondary to problematic iritis.  Still, examination 
at that time revealed 20/20 vision bilaterally, and no 
treatment was ordered.  Moreover, also in 1988, a history of 
iritis was given, with no problems found on examination, and 
in October 1992, good ocular health was reported.  Finally, 
the veteran's service retirement ophthalmology examination in 
September 1993, was normal.  

Subsequent to service, a VA examination conducted in April 
1994 recorded complaints of eye strain at times and 
photophobia with bright lights.  On examination, the pupils 
were equal, round, and reactive to light, with no afferent 
pupillary defect.  On slit lamp examination, there was ratio 
melanosis, with some debris in tear fill.  There were a few 
pigment specks on the anterior surface of the left lens.  
There was no synechia, no cell and no flare prior to the 
administration of drops.  A normal macula, periphery, and 
disks were found with a cup to disk ratio of 0.5 in both eyes 
with symmetric oval cups.  The diagnoses were presbyopia and 
history of iritis with unknown etiology, with no current 
iritis.

The veteran testified at a personal hearing before the RO in 
December 1995, that he began having problems with his eyes in 
1974.  He stated that his eyes became very sensitive to light 
in service and he has continued to have this sensitivity 
since that time.  

A VA examination conducted in July 1998, found a history of 
iritis, with no recent complaints.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for bilateral iritis.  
Although the veteran contends that he has bilateral iritis, 
as a lay person, is not qualified to proffer an opinion as to 
questions of medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The medical evidence, when 
considered in its entirety, does not establish that the 
veteran currently has bilateral iritis which can be 
attributed to service.  As there is no current medical 
evidence of bilateral iritis of record, service connection 
for this disorder is not warranted.  

Deviated Nasal Septum and Sinusitis

The veteran's service medical records are negative for any 
evidence of a deviated septum or sinusitis.  At his September 
1993 retirement examination clinical evaluation of the nose 
and sinuses revealed normal findings.

At a May 1994 VA examination the appellant reported 
complaints of chronic headaches with pain and pressure 
sensation in the right frontal and periorbital regions.  The 
veteran stated that he sought attention for these symptoms in 
service and was treated with decongestants and nasal sprays.  
He denied any fevers, previous surgery, or nasal trauma.  The 
examination found that the septum was deviated severely to 
the right with two large spurs noted on the right and a 
smaller spur noted on the left.  The nasal dorsum appeared 
normal and the nasal mucosa appeared healthy.  No drainage of 
polyposis was found.  There was mild tenderness over the 
right frontal sinus.  The impressions were deviated nasal 
septum and rule out chronic sinusitis.

The veteran testified at his personal hearing before the RO 
in December 1995, that he did not have problems with nasal 
blockage prior to entering service.

Private medical records dated in July 1997, reported 
complaints of sinus congestion and headache.  The veteran 
noted that the symptoms were worse in the spring and summer, 
but abated in the winter.  He also reported that air 
conditioning, exposure to dust, being outside, and cutting 
grass exacerbated the symptoms.  On examination there was no 
sinus tenderness.  The clinical diagnosis was chronic 
sinusitis.  On a limited computerized tomography scan of the 
sinuses, the spheroid sinus was not aerated and might have 
been opacified.  The remaining paranasal sinuses were clear.

The competent evidence does not provide any indication of a 
relationship between either a deviated nasal septum or 
sinusitis and service.  Therefore, after reviewing the 
evidence of record, the Board finds that service connection 
for a deviated nasal septum and sinusitis is not warranted.  
Simply put, no complaints, findings or diagnoses pertaining 
to either sinusitis or a deviated nasal septum were recorded 
in-service, and there is no competent evidence relating 
either disorder to such service.

Although the veteran's testimony and statements are arguably 
competent to establish the occurrence of an injury, they are 
not competent evidence to establish the etiology of his 
current deviated nasal septum and sinusitis.  Espiritu, 2 
Vet. App. at 495.  As such, the fact remains that there is no 
competent evidence on file linking either a deviated nasal 
septum and/or sinusitis to service or to any incident of 
service, despite his assertions that such a causal 
relationship exists.  Accordingly, service connection for 
this disorder is not warranted.

Bilateral Hearing Loss

An audiogram conducted in November 1982 while in service, 
reported a slight loss in the low frequency range in the left 
ear.  It was noted that the veteran should be retested after 
8 hours in a noise-free area.  An audiometric and 
electroacoustic impedence test conducted in January 1983, 
found that the veteran's hearing in both ears was within 
normal limits, and it was noted that he had a high level of 
hearing fitness.  However, on a periodic examination 
conducted in May 1986, it was noted that the veteran's 
decreased hearing required certain restrictions in 
assignment.  Nevertheless, in December 1992, the veteran's 
hearing profile showed a high level of fitness.  In March 
1993, the veteran's hearing was normal, bilaterally.  On the 
veteran's service retirement examination in September 1993, 
his hearing was normal, bilaterally, with a high level of 
fitness.  

Although a VA examination conducted in April 1994, reported 
mild sensorineural hearing loss, bilaterally, the veteran's 
puretone thresholds in both ears were normal for VA purposes.  
38 C.F.R. § 3.385.  However, the score on the Maryland CNC 
Test for the right ear was 92 percent, indicating a 
disability recognized by the VA due to impaired hearing in 
that ear.  Id.  

The veteran testified at his personal hearing in December 
1995, that although he wore ear protection on the tanks he 
was driving, he could still hear the noise.

Although hearing loss was intermittently noted in service, it 
was not shown during the years prior to retirement, or on the 
veteran's retirement examination in 1993.  A right ear 
hearing loss was, however, shown within one year subsequent 
to service discharge.  As noted above, service connection may 
be granted for sensorineural hearing loss if it is manifested 
to a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 
38 C.F.R. §§ 3.307, 3.309.  However, in this instance, right 
ear hearing loss at the April 1994 VA examination does not 
meet the requirements for a compensable evaluation under the 
provisions of VA's SCHEDULE FOR RATING DISABILITIES (SCHEDULE), 
codified at 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI, 
Table VII (2001).  

Accordingly, service connection on a direct basis is not 
warranted for right and left ear hearing loss, and it is not 
warranted for right ear hearing loss on a presumptive basis.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  

In reaching each of the above decisions the Board considered 
the doctrine of reasonable doubt, but found that the doctrine 
is not for application, as the preponderance of the evidence 
is against each claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Tinnitus

The veteran's service medical records are negative for 
evidence of tinnitus.  Nevertheless, a VA examination 
conducted in April 1994, noted that the veteran reported the 
presence of tinnitus since serving in the military.  He noted 
that it was bilateral and periodic.  The veteran described it 
as a mild pitched ringing sound.

Recurrent tinnitus is assigned a 10 percent evaluation under 
the provisions of the SCHEDULE.  Moreover, because most 
tinnitus comes from damage to the microscopic endings of the 
hearing nerve in the inner ear, see generally, 
http://www.entnet.org/healthinfo/hearing/tinnitus.cfm, 
tinnitus is considered to be a disorder of the neurological 
system.  Hence, because recurrent tinnitus was shown by the 
medical evidence within one year subsequent to service 
discharge, service connection for this disorder is warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 
38 C.F.R. §§ 3.303, 3.307, 3.309, 4.87, Diagnostic Code 6260 
(2001).  



ORDER

Service connection for bilateral iritis, a deviated nasal 
septum, sinusitis, and bilateral hearing loss is denied.  

Service connection for tinnitus is granted.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

